DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on December 10, 2020 has been entered.
	Claims 4-7 and 9-26 are pending. Claims 4-7, 9-11, and 21-26 are under examination. Claims 12-20 remain withdrawn from consideration as being drawn to a non-elected invention. 

Information Disclosure Statement
3.	The Information Disclosure Statement filed on December 10, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In particular, non-patent literature citation #4 was not considered because the provided copy is not legible. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).


Requirement for Information
4.	Applicant has provided the following responses to the Requirement for Information attached to the last Office action:
	(1) Applicant confirms that none of the primers and probes used in the methods described in the Emery posted are identical to or overlap with the claimed primers and probes (Remarks, page 10);
	(2) Applicant states that none of the primers and probes used in non-patent literature reference #20 are identical to or overlap with the claimed primers and probes (Remarks, pages 10-11).
Applicant’s response to the Requirement for Information is fully responsive. 
                                                                                                                                                                                                  
Response to Arguments
5.	Applicant’s arguments filed on December 10, 2020 have been fully considered.
	Claim Objections
	Applicant argues that the objections to claims 4, 7, 9, 10, and 11 should be withdrawn in view of the claim amendments (Remarks, page 11).
	This argument was persuasive. All of the previously made objections have been withdrawn. 
	Rejection of claims 7 and 9-11 under 35 U.S.C. 101
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 7, which require the probe to contain a detectable moiety that does not occur naturally in nucleic acids (Remarks, page 11).
	This argument was persuasive. The rejection has been withdrawn. 
Rejection of claims 4 and 21 under 35 U.S.C. 103 as being unpatentable over Shcherbik in view of Weiner
	Applicant argues that the rejection should be withdrawn in view of the amendments to independent claim 4, which require the nucleotide sequence of the probe to consist of SEQ ID NO: 3 or SEQ ID NO: 6 (Remarks, page 12). 
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 6, 7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Shcherbik as evidenced by GenBank Accession Number KC813979.1 in view of Weiner
	In view of the claim amendments, the rejection currently applies to claims 4, 6, 7, 9, 10, and 21.
	Applicant’s arguments apply to the modified rejection. 
	Applicant first argues that the Office action fails to provide even the slightest bit of evidence to support the statement that a primer, no more than 30 nucleotides in length and comprising SEQ ID NO: 4, could be designed using commercial software (Remarks, page 13). Therefore, Applicant argues, the rejection can only result from the use of improper hindsight (Remarks, page 13). Applicant additionally argues that the rejection results from an improper “obvious to try” rationale (Remarks, pages 14-15). 
	In response, it is first noted that the Office cannot conduct experimentation or testing so it is not possible to provide evidence that a particular primer or probe sequence can be designed using commercial software. What can be done, though, is to attempt to determine from the prior art and/or the specification whether a particular factor(s) would rule out the use of commercial software for primer and/or probe design. In this case, the specification and the cited prior art both indicate that commercial software was used for primer and probe design, and neither source 
	The rejection also does not result from an improper “obvious to try” rationale. By selecting very similar regions for primer and probe design and also disclosing in Table 3 several primer/probe sets useful for real-time PCR, Shcherbik provides direction as to suitable regions of the HA gene to target as well as appropriate oligonucleotide lengths, GC content, and sequence composition. As well, the constraints placed on primer and probe design by commercial design software in combination with the general knowledge in the art concerning reasonable values for parameters such as length, melting temperature, GC content, and overall sequence content (e.g., avoiding homopolymeric sequences and/or sequences capable of forming secondary structures or primer-dimers) would significantly constrain the number of possible solutions. Therefore, the number of possible solutions would not be expected to be unreasonably large and, absent any evidence to the contrary, would be expected to constitute predictable solutions to the problem of specific detection of Influenza B via real-time RT-PCR targeting the HA gene.

	 Rejections of claims 4, 5, 7, 9-11, and 21-23 under 35 U.S.C. 103 citing Yang and Wu as the primary combination of references
	Previously, claims 4, 5, 7, 9-11, 21, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu. Claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu and further in view of Shcherbik.
In view of the amendment, claims 4, 5, 7, 9-11, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wu and further in view of Shcherbik. 
	Applicant’s arguments on pages 15-16 of the Remarks address both rejections together and apply to the modified rejections. 
	Applicant first argues that the rejections should be withdrawn for essentially the same reasons presented with respect to the rejection of claims 6, 7, and 9-11 under 35 U.S.C. 103 citing Shcherbik and Weiner (Remarks, pages 15-16). Applicant also argues that the Office has improperly shifted burden to Applicant by stating that Applicant must provide evidence of unexpected results or secondary considerations rather than providing evidence to establish a prima facie case of obviousness for the claimed products (Remarks, page 16). 
	Applicant’s first argument was not persuasive for essentially the same reasons set forth above. Briefly, although it is not possible to provide evidence that a particular primer or probe sequence can be designed using commercial software, the Office can attempt to determine from the prior art and/or the specification whether a particular factor(s) would rule out the use of commercial software for primer and/or probe design. In this case, as noted above, the 
	Applicant’s second argument was also unpersuasive. The rejection does not improperly shift the burden to Applicant because it first establishes a prima facie case of obviousness and then addresses the question of secondary considerations/unexpected results by noting that no persuasive evidence of such is currently present. This does not constitute improper burden shifting, but merely an effort to communicate to the applicant that the issues of secondary considerations and unexpected results have been considered as part of the obviousness analysis. 
	Since Applicant’s arguments were not persuasive, the rejections have been maintained with modifications to address the claim amendments.  
	 	 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4, 6, 7, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shcherbik et al. (Journal of Virological Methods 2014; 195: 18-25) as evidenced by GenBank Accession Number KC813979.1 (2017) in view of Weiner & Slatko (BioTechniques 2008; 44: 701-704; “Weiner” below). 
	Claim 4 is drawn to a kit comprising the following components: (i) reagents for conducting real-time RT-PCR; and (ii) a probe comprising an oligonucleotide that is no more than 30 nucleotides in length and is linked to at least one detectable moiety that is not naturally occurring in nucleic acids. The nucleotide sequence of the probe consists of SEQ ID NO: 3 or SEQ ID NO: 6.
Claims 6 and 21 depend from claim 4 and further limit the contents of the kit.
	Claim 7 is drawn to a kit comprising at least one primer that is no more than 30 nucleotides in length and comprises SEQ ID NO: 1, 2, 4, 5, or 9. The kit also contains PCR reagents and a probe. The probe is no more than 30 nucleotides in length and is linked to at least one detectable moiety that is not naturally occurring in nucleic acids. The nucleotide sequence of the probe consists of SEQ ID NO: 3 or SEQ ID NO: 6.

	Regarding claims 4, 6, 7, 9, and 21, Shcherbik discloses a probe that comprises the instant SEQ ID NO: 6. See Table 3 on page 21, where the HATex_P266r probe is disclosed. As can be seen in Table 3 of Shcherbik, the HATex_P266r probe is labeled with a fluorophore (FAM) and a quencher (BHQ1). This probe is also less than 30 nucleotides in length. As well, the reference teaches that the probe is used in a real-time RT-PCR assay (pp. 19-20, section 2.5). 
	Further regarding claim 6 and also regarding claims 7 and 9, Shcherbik also discloses primers for amplifying the hemagglutinin (HA) gene of Influenza B (see Table 3 on page 21, where the HATex_F226 and HATex_R287 primers are disclosed). The HATex_F226 primer is less than 30 nucleotides in length and is quite similar to the instant SEQ ID NO: 4 since it contains all of the nucleotides in the instant SEQ ID NO: 4 except for the last three nucleotides.
	Further regarding claim 7 and also regarding claim 10, Shcherbik also discloses reagents for conducting real-time RT-PCR (pp. 19-20, section 2.5).
	Shcherbik does not teach providing the disclosed primers, probe, and real-time RT-PCR reagents in a kit. As well, the probe of Shcherbik comprises SEQ ID NO: 6, whereas claims 4, 6, and 21 require the nucleotide sequence of the probe to consist of SEQ ID NO: 6. Further, as noted above, the HATex_F226 primer of Shcherbik differs slightly from the claimed primer of SEQ ID NO: 4 since it does not include the last three nucleotides of SEQ ID NO: 4.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to provide the primers and/or probe of Shcherbik in a kit together with other reagents for conducting real-time RT-PCR. Weiner provides motivation to do so by teaching that kits allow commercialization and are “in high demand” for assays that include quantitative PCR (page 703, columns 2-3). Weiner also motivates the development of a kit containing at least the 
It also would have been prima facie obvious to design variants of the HA-targeting probe and primers disclosed in Shcherbik, e.g., the very similar variant probe and primer represented by the instant SEQ ID NOs: 6 and 4, respectively. The ordinary artisan would have been motivated to use the commercially available software disclosed in section 2.5 of Shcherbik to do so since he/she would have recognized that similar primers may offer better amplification properties (e.g., improved specificity and/or sensitivity) or simply represent an alternative to the disclosed primers. The ordinary artisan would have had a reasonable expectation of success in arriving a probe with a nucleotide sequence consisting of SEQ ID NO: 6 since the probe disclosed in Shcherbik is only four nucleotides longer than the claimed probe and the reference also discloses suitable probes that are shorter in length (see Tables 2 and 3). The ordinary artisan also would have had a reasonable expectation of success in arriving at a primer comprising SEQ ID NO: 4 because the nucleic acid sequence used to design the primers of Shcherbik, GenBank Accession Number KC813979.1, contains the complete nucleotide sequence of SEQ ID NO: 4.1 It is also noted that the disclosure of the instant application does not indicate that the claimed primer comprising SEQ ID NO: 4 or the probe with a nucleotide sequence consisting of SEQ ID NO: 6 is associated with any unexpected results nor does it indicate that this primer is associated with superior properties. Thus, the claimed primer and probe are prima facie obvious.  
prima facie obvious. 

9.	Claims 4, 5, 7, 9-11, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0212117 A1) in view of Wu et al. (Journal of Virological Methods 2008; 148: 81-88).
	Claim 4 is drawn to a kit comprising real-time RT-PCR reagents and an oligonucleotide probe that comprises a detectable moiety and is no more than 30 nucleotides in length. The nucleotide sequence of the probe consists of SEQ ID NO: 3 or SEQ ID NO: 6. 
Claims 5, 21, 23, and 25 depend from claim 4 and further limit the kit components.
	Claim 7 is drawn to a kit comprising PCR reagents, an oligonucleotide probe, and an oligonucleotide primer. The primer is no more than 30 nucleotides in length and comprises SEQ ID NO: 1, 2, 4, 5, or 9. The probe comprises a detectable moiety, is no more than 30 nucleotides in length, and comprises SEQ ID NO: 3 or SEQ ID NO: 6. 
Claims 9-11 depend from claim 7 and further limit the kit.
	Regarding claims 4 and 7, Yang discloses SEQ ID NO: 25, which encodes the HA gene of Influenza B (see Fig. 1M). This nucleic acid sequence contains the instant SEQ ID NOs: 1-3 as follows: (i) SEQ ID NO: 1 at nucleotides 258-277, (ii) SEQ ID NO: 2 at nucleotides 345-324, and (iii) SEQ ID NO: 3 at nucleotides 298-283. Yang also teaches that PCR primers and probes may be designed from this nucleic acid sequence (see paras. 89-91 and 96-100). Probes may be as short as ten nucleotides and may be used to detect PCR products (para. 91). Primers may be about 10-20 nucleotides in length (para. 97). As well, Yang further teaches that said primers and probes may be provided in a kit together with reagents and/or other desired materials (paras. 212-213).

	Wu, however, discloses a real-time RT-PCR method for amplifying the HA gene of Influenza B (see, e.g., the abstract, sections 2.1-2.4 on page 82, and Table 1 on page 83). Wu teaches that real-time PCR advantageously allows direct, sensitive, specific, and real-time detection of amplicon production during PCR, thereby eliminating the need for post-PCR manipulation or detection (see, e.g., pages 86-87). Wu also describes the use of commercially available software to design primers and probes suitable for real-time RT-PCR from known Influenza nucleic acid sequences (section 2.3 on page 82). And further, as can be seen in Table 1 of Wu on page 83, suitable real-time RT-PCR primers and probes are less than 30 nucleotides in length as required by claims 4, 5, 7, 9, 11, 23, and 25, and suitable real-time RT-PCR probes contain a fluorescent label and a quencher as recited in claim 21 and as encompassed by claims 4, 7, and 11.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to provide a kit comprising real-time RT-PCR reagents as well as the claimed real-time RT-PCR primer pair and detection probe for detecting SEQ ID NO: 25 of Yang. As noted above, Yang expressly teaches designing PCR primers and probes for amplifying and detecting SEQ ID NO: 25 and providing kits containing these oligonucleotides. Yang does not teach that the disclosed kits further include real-time RT-PCR reagents, but the ordinary artisan would have been motivated to design the kits of Yang in this way in view of the teachings of Wu concerning real-time RT-PCR. In particular, the ordinary artisan would have been motivated to include real-time RT-PCR reagents in the kits of Yang since Wu taught that real-time RT-PCR 
The ordinary artisan also would have been motivated by the above teachings of Wu to design a primer pair and probe capable of detecting SEQ ID NO: 25 of Yang by real-time RT-PCR. In doing so, the ordinary artisan would have used the disclosed Influenza B HA nucleic acid sequence disclosed in Fig. 1M of Yang and the publicly available primer/probe design software disclosed in Wu (page 82, section 2.3) to obtain suitable primers and probes. As noted above,  the teachings of Wu indicate that (i) suitable real-time RT-PCR primers and probes are less than 30 nucleotides in length, and (ii) suitable real-time RT-PCR probes are labeled with a fluorophore and a quencher. Finally, as to the particular oligonucleotide sequences recited in the claims, i.e., SEQ ID NOs: 1-3, as noted above, these sequences are contained in SEQ ID NO: 25 of Yang, and there is no evidence to suggest that these oligonucleotides would not result from using conventional primer/probe design software. There is also no persuasive evidence that these oligonucleotides are associated with unexpected results or superior properties. Accordingly, their inclusion in the kits suggested by Yang in view of Wu is prima facie obvious, and the kits of claims 4, 5, 7, 9-11, 21, 23, and 25 are prima facie obvious in view of these references.

10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0212117 A1) in view of Wu et al. (Journal of Virological Methods 2008; 148: 81-88) and further in view of Shcherbik et al. (Journal of Virological Methods 2014; 195: 18-25).
Claim 22 depends from claim 4 and requires the kit to contain two probes. The nucleotide sequence of the first probe consists of SEQ ID NO: 3, and the nucleotide sequence of the second probe consists of SEQ ID NO: 6.
	As discussed above, the teachings of Yang in view of Wu render obvious a kit comprising a probe that is labeled with a fluorophore and a quencher and in which the nucleotide sequence consists of SEQ ID NO: 3. Also, as discussed above, the teachings of Shcherbik as evidenced by KC813979.1 and in view of Weiner render obvious a kit comprising a probe that is labeled with a fluorophore and a quencher and in which the nucleotide sequence consists of SEQ ID NO: 6.
	Neither combination of references teaches a single kit containing these two probes, but prior to the effective filing date of the claimed invention, providing such a kit would have been prima facie obvious to the ordinary artisan. As discussed in MPEP 2144.06 I, it is prima facie obvious to combine equivalents known to be useful for the same purpose in the absence of unexpected results. In this case, no persuasive evidence of unexpected results has been presented, and the two probes are each useful for the same purpose of detecting Influenza B in a real-time RT-PCR assay. Accordingly, the ordinary artisan would have been motivated to combine these two probes in a single kit to be used for the same purpose of detecting Influenza B per MPEP 2144.06 I, and the kit of claim 22 is prima facie obvious. 

Allowable Subject Matter
11.	Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each of these claims requires the kit to include a primer 
	As well, as can be seen in Table 2 on page 35 of the specification, SEQ ID NO: 9 is quite similar to SEQ ID NO: 5 and contains one of the same degenerate positions. A primer no more than 30 nucleotides long comprising this sequence is also free of the prior art for the same reasons set forth in the last Office action with respect to SEQ ID NO: 5. Briefly, there is no proper rationale to make only the particular degenerate substitution contained in SEQ ID NO: 9 since, as evidenced by the Rota reference cited previously, other positions in the Influenza B HA gene targeted by this primer are also known to be variable. 
	
Conclusion
12.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As can be seen in the Revision History attached to the GenBank record for Accession Number KC813979.1, this nucleic acid was first available in 2013 and its sequence has not been changed in GenBank.